Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 4/20/2020.
The allowed claims are 1-5.

The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 2017/0038125 to Tani.  Tani teaches a refrigeration cycle apparatus in which refrigerant circulates in order of a compressor (3, Fig. 1), a first heat exchanger (16), an expansion valve (6), and a second heat exchanger (5) in a heating operation (see flow arrows), the refrigeration cycle apparatus comprising: a first valve (18) connected between the compressor and the first heat exchanger; a second valve (19) connected between the first heat exchanger and the expansion valve; and a controller (par. 35, not illustrated). 
The art of record does not teach, in an obvious combination with the other limitations of the claims, the controller is configured to close the first and second valves when a stop condition of the heating operation is satisfied, wherein when a start condition of the heating operation is satisfied, the controller is configured to, when a specific condition is satisfied, start supplying the refrigerant from the compressor to the first valve and then open the first and second valves, the specific condition indicating that a first heat exchange capability of the first heat exchanger is higher than a second heat exchange capability of the second heat exchanger, and when the specific condition 
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763